Citation Nr: 0216044	
Decision Date: 11/08/02    Archive Date: 11/14/02

DOCKET NO.  02-02 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the appellant may be recognized as the veteran's 
surviving spouse for entitlement to death benefits.  


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran, who apparently served on active duty from 
September 1945 to August 1946, died in June 1996.  The 
appellant-claimant claims to be the surviving spouse of the 
veteran based upon a common law marriage.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 decision by the 
Muskogee, Oklahoma, Regional Office (RO).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO, and 
VA's duty of notification to the claimant of required 
information and evidence and its duty to assist a claimant in 
obtaining all evidence necessary to substantiate her claim 
have been fully met.

2.  The appellant and veteran resided together in the State 
of Oklahoma from January 1988 until the time of the veteran's 
death.

3.  The appellant and veteran did not have a mutual agreement 
to be married.  They did not hold themselves out as husband 
and wife in their community.

4.  The appellant did not believe that she and the veteran 
had established a valid common law marriage.


CONCLUSION OF LAW

The requirements for a valid common law marriage between the 
appellant and veteran have not been met; she and the veteran 
did not have a "deemed valid" common law marriage; thus, she 
is not entitled to recognition as the veteran's surviving 
spouse for purposes of VA death benefits.  38 U.S.C.A. §§ 
103, 5103, 5103A, 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.1, 3.50, 3.52, 3.205 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking entitlement to survivors benefits as 
the surviving spouse of the veteran.  She contends that she 
was the common law spouse of the veteran at the time of his 
death in the state of Oklahoma.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  Thereafter, in order to 
facilitate understanding of its decision, the pertinent laws 
and VA regulations applicable to the issue will be set forth.  
Finally, the Board will present an analysis of the 
appellant's claim.

Veterans Claims Assistance Act of 2000 Considerations

The Board has considered whether the requirements of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) have been fulfilled.

VCAA redefines the obligations of VA with respect to notice 
and the duty to assist.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2002).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 
2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions) (West Supp. 2002).

First, there is no issue as to substantial completeness of 
the application.  38 U.S.C.A. § 5102 (West Supp. 2002).  The 
issue before the Board is based upon a claim for Death 
Pension benefits filed by the appellant in July 1996.  The 
appellant utilized VA Form 21-534, Application for Dependency 
and Indemnity Compensation, Death Pension and Accrued 
Benefits for a Surviving Spouse, the appropriate form used 
for such claims.  The claim appeared substantially complete 
on its face.  The appellant clearly identified the benefits 
sought.  Further, she referenced the bases for the claim.  

Second, VA has a duty to notify the appellant and her 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(b)).  The 
appellant has been advised of the type of evidence lacking to 
demonstrate entitlement to the benefit sought with the 
December 1997 administrative decision; a March 1998 
development letter; the August 1998 statement of the case; 
the January 2001 administrative decision; and a February 2002 
supplemental statement of the case.  The February 2002 
supplemental statement of the case specifically provided the 
appellant with notice of the VCAA and explained the 
respective rights and responsibilities under the VCAA.  It 
further noted that what was lacking was sufficient evidence 
to clarify the appellant's common law marital status with 
respect to the veteran at the time of the veteran's death, 
including evidence that she and the veteran had held 
themselves out to be married.  VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.  

Third, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)).  The RO obtained the veteran's service medical 
records and administrative records.  In March 1998, the RO 
provided the appellant with a list of suggested documentary 
evidence that could serve to prove that the appellant and the 
late veteran had represented themselves as being married for 
purposes of establishing the appellant's claim.  Later that 
month, the appellant directed a letter to the RO that 
indicated that she did not have any of the requested 
documents.  There is no indication that there is any 
probative evidence available that has not been obtained 
concerning the issue on appeal.  By the February 2002 
supplemental statement of the case, the appellant was clearly 
advised as to which portion of evidence is to be provided by 
the claimant and which portion to be provided by VA.  That 
requirement of VA has been satisfied, and there is no 
evidence that need be provided.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002)  

Additionally, the VCAA requires in certain cases VA 
examination is to be obtained.  38 U.S.C.A. § 5103A(d) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c)(4)).  A medical 
examination, however, is not pertinent to the current claim.  
There is more than sufficient evidence of record to decide 
the claim properly and fairly.  

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the appellant has had ample notice of what 
might be required or helpful to her case.  VA has satisfied 
its duties to inform and assist the appellant in this case.  
Further development and further expending of VA's resources 
is not warranted.  

Laws and Regulations

The term "spouse" means a person of the opposite sex who is a 
wife or husband.  The term "wife" means a person whose 
marriage to the veteran meets the requirements of 38 C.F.R. § 
3.1(j).  38 C.F.R. § 3.50.  "Marriage" means a marriage valid 
under the law of the place where the parties resided at the 
time of the marriage or the law of the place where the 
parties resided when the rights to benefits accrued.  38 
U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).

Marriage is established by one of several types of evidence 
including a copy of the public record of marriage, an 
official report from the service department as to a marriage 
which occurred while the veteran was in service, or an 
affidavit of the clergyman or magistrate who officiated.  38 
C.F.R. § 3.205(a).  In jurisdictions where marriages other 
than by ceremony are recognized, the marriage may be 
established by the affidavits or certified statements of one 
or both of the parties to the marriage, if living, setting 
forth all of the facts and circumstances concerning the 
alleged marriage, such as the agreement between the parties 
at the beginning of their cohabitation, the period of 
cohabitation, places and dates of residences, and whether 
children were born as a result of the relationship.  This 
evidence should be supplemented by affidavits or certified 
statements from two or more persons who know as a result of 
personal observation the reputed relationship which existed 
between the parties to the alleged marriage including the 
periods of cohabitation, places of residences, whether the 
parties held themselves out as husband and wife and whether 
they were generally accepted as such in the communities in 
which they lived.  38 C.F.R. § 3.205(a)(6).

In the absence of conflicting information, proof of marriage 
which meets the requirements of 38 C.F.R. § 3.205(a), 
together with the claimant's certified statement concerning 
the date, place and circumstances of dissolution of any prior 
marriage may be accepted as establishing a valid marriage, 
provided that such facts, if they were to be corroborated by 
record evidence, would warrant acceptance of the marriage as 
valid.  38 C.F.R. § 3.205(b).

Under Oklahoma law, a party asserting a common-law marriage 
must prove the following elements:  An actual and mutual 
agreement between the spouses to be husband and wife; a 
permanent relationship; an exclusive relationship proved by 
cohabitation as man and wife; and the parties to the marriage 
must hold themselves out publicly as husband and wife.  
Matter of Stinchcom, 674 P.2d 26 (1983).  A common-law 
marriage must be established by evidence that is clear and 
convincing. Id. at 29.  

Analysis

The appellant filed for VA survivor's benefits on July 26, 
1996, approximately one month after the death of the veteran.  
She alleged that she and the veteran cohabited in a common 
law marriage relationship from January 1988 until the date of 
his death, and that she should be recognized as the surviving 
spouse of the veteran on that basis.  She has argued that the 
veteran's death certificate information that stated that he 
was never married had been provided by the veteran's sister 
who did not recognize the appellant as the veteran's spouse.  

Given the law of the State of Oklahoma regarding common-law 
marriages, it is theoretically possible that the appellant 
and the veteran entered into a common-law marriage in 
Oklahoma.  However, for the reasons stated below, VA cannot 
recognize the couple's relationship as a valid marriage for 
VA benefits purposes.

In support of her claim, the appellant has submitted written 
statements dated in September 1996 from two witnesses who 
indicated that the veteran and the appellant were generally 
known as husband and wife.  The statements were submitted by 
friends of the appellant and the veteran.  In the statements, 
the witnesses were unable to provide the beginning date that 
the relationship began.  Although the witnesses indicated in 
their statements that they had never heard either the veteran 
or the appellant refer to each other as husband and wife, 
they did indicate support for the appellant's contention that 
a common law marriage existed.  

The appellant has also submitted in support of her claim an 
unsigned typewritten statement indicating that the appellant 
was the veteran's common law wife.  This statement was 
purportedly drawn up by a Legal Aid clinic and was ostensibly 
to have been signed by the veteran.  

The RO made several attempts to obtain evidence from the 
appellant that would show that she and the veteran held 
themselves out to the public as being husband and wife.  For 
example, in March 1998, the RO suggested that possible 
sources of evidence could include lease agreements, joint 
bank statements, utility bills, tax returns, insurance forms 
or employment records.  In response to that request, the 
appellant indicated that she had no such documents.

The evidence against the appellant's claim consists of the 
veteran's 1996 death certificate, a Report of Contact 
statement from the veteran's sister, and a Report of Contact 
statement from a Social Worker, both dated in October 1997.  

The veteran's death certificate indicated that the veteran 
had never been married.  In the Report of Contact with the 
veteran's sister, it was noted that she had stated that no 
marriage ever existed between the veteran and the appellant, 
and that the veteran had stated on his death bed that the 
appellant was not his common law wife.  In the Report of 
Contact with the Social Worker, it was noted that the Social 
Worker stated that when she visited the veteran he was home 
alone, and that she and the veteran's sister put him in a 
nursing home.  The Social Worker suggested that the RO speak 
with the veteran's sister to obtain more information.  

On the basis of the evidence of record, the Board is unable 
to conclude that all of the requirements for a valid common 
law marriage in the State of Oklahoma have been met.  In 
particular, the Board does not believe that the appellant has 
established that she and the veteran had an actual and mutual 
agreement to be married.  Such an agreement may not be 
inferred by the cohabitation of the parties and their 
reputation in the community.  Although they apparently 
cohabited until the time of the veteran's death in June 1996, 
the evidence, in the Board's opinion, does not establish that 
they held themselves out to their community as husband and 
wife and were regarded as husband and wife in the community.  
Although two acquaintances regarded them as husband and wife, 
those parties had never heard the couple refer to themselves 
as such, and had no knowledge of the beginning date of the 
relationship.  There is no documentary evidence such as 
rental agreements, tax returns or insurance policies that 
indicate the veteran ever claimed the appellant as his 
spouse.  Although the appellant submitted an unsigned 
statement wherein the veteran was supposed to have asserted 
his corroboration of the marriage, given the fact that it 
remained unsigned until his death, it is as much against the 
appellant's claim as it is supportive.  In short, there is no 
contemporary documentary evidence of record that would 
support the appellant's assertion that she and the veteran 
held themselves out to their community as married.  The 
evidence against the claim includes a certified document in 
the form of the veteran's death certificate, and a statement 
from a disinterested witness, in the form of the Report of 
Contact with the Social Worker.

The Board notes also that 38 C.F.R. § 3.205(b) clearly 
reflects that evidence meeting the requirement set forth in 
38 C.F.R. § 3.205(a)(6) is dispositive of the question of 
whether a valid common law marriage has been established only 
where there is no conflicting information.  There is a 
considerable amount of conflicting information as to whether 
any of the requisites for a valid common law marriage in the 
State of Oklahoma have been satisfied.  Accordingly, after 
weighing all of the evidence, the Board concludes that the 
evidence is insufficient to establish under the law of 
Oklahoma that a common law marriage existed and that the 
preponderance of the evidence of record is against the 
appellant's claim that she is entitled to recognition as 
surviving spouse of the veteran based on a common law 
marriage in Oklahoma.  38 U.S.C.A. § 103; 38 C.F.R. §§ 
3.1(j), 3.50.

Under the provisions of 38 C.F.R. § 3.52, a claimant may 
establish a "deemed valid" marriage if certain requirements 
are met including the requirement of entering into the 
marriage without knowledge of an impediment and the 
requirement of continuous cohabitation.  Although the 
appellant and veteran apparently resided together, the 
evidence does not establish that the appellant believed she 
and the veteran had entered into a valid common law marriage.  
Accordingly, a "deemed valid" common law marriage has not 
been established in this case.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b) (West Supp. 2002); Gilbert v. Derwinski, 1 
Vet. App 49 (1990).  Accordingly, the appellant may not be 
recognized as surviving spouse of the veteran based on a 
common law marriage and her claim must be denied.


ORDER

Entitlement to recognition as surviving spouse of the veteran 
for purposes of VA death benefits is not established.  The 
appeal is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

